Citation Nr: 1522230	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-25 228	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE
 
What evaluation is warranted for  coronary artery disease status post percutaneous intervention and stent placement from March 28, 2011?
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
INTRODUCTION
 
The Veteran had active military service from March 1966 to December 1967.
 
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The Veteran testified before the undersigned in January 2014.  A transcript of that proceeding is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Entitlement to service connection for coronary artery disease status post percutaneous intervention and stent placement has been granted, and a 10 percent rating has been assigned since March 28, 2011 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  

Pursuant to Diagnostic Code 7005, a 10 percent evaluation is warranted where there is workload of greater than 7 metabolic equivalents but not greater than 10 metabolic equivalents   resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.  A 30 percent evaluation is warranted where there is workload of greater than 5 metabolic equivalents but not greater than 7 metabolic equivalents resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104.
 
In the Veteran's notice of disagreement received in March 2013, he stated that his condition had worsened.  At the videoconference hearing in January 2014, he essentially testified that he thought that his coronary artery disease had gotten worse since his last VA examination.  Moreover, the appellant reports that he has been diagnosed with an aortic aneurysm.
 
The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran was last afforded a VA examination for compensation purposes in February 2013.  Thus, the Veteran should be provided an opportunity to report for a current VA cardiac examination to ascertain the current nature and extent of his service-connected coronary artery disease.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for coronary artery disease, status post percutaneous intervention and stent placement, that is not evidenced by the current record.  This includes, but is not limited to any records pertaining to care received at Baptist East in Louisville, Kentucky.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records to VA which are not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should then be afforded a VA cardiac examination in order to more accurately determine the exact nature and extent of any residuals of coronary artery disease status post percutaneous intervention and stent placement.  
 
The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
The examiner is to be provided access to the claims file, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS records have been reviewed.  In accordance with the latest worksheets for rating coronary artery disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his coronary artery disease status post percutaneous intervention and stent placement.  
 
The examiner is to discuss the Veteran's heart workload in terms of ejection fraction and metabolic equivalents.  If a laboratory determination of metabolic equivalents  by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in metabolic equivalents  and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.
 
Following completion of the examination, the examiner must address the nature of any disability caused by the Veteran's coronary artery disease status post percutaneous intervention and stent placement.  The examiner must specifically address whether it is at least as likely as not that any diagnosed aortic aneurysm is caused by, or is permanently aggravated by the appellant's service connected coronary artery disease.  All pathology caused by any currently nonservice-connected disorders must be carefully distinguished from that caused by the service-connected coronary artery disease status post percutaneous intervention and stent placement.  A complete rationale must be provided for any opinion offered.
 
3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  
 
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




